                                      Case 12-38417-LMI           Doc 287          Filed 05/31/19        Page 1 of 4
                               UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                          www.flsb.uscourts.gov
                                              CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                           Original Plan
                                                                  Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                        ■    15th                                 Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Delia C. Fiad                                  JOINT DEBTOR:                                         CASE NO.: 12-38417-LMI
SS#: xxx-xx-                                              SS#: xxx-xx-
I.          NOTICES
            To Debtors:         Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                                and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                                Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                                filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:       Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                                be reduced, modified or eliminated.
            To All Parties:     The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                                box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                              ■     Included            Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                    Included        ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                   Included        ■   Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $2,730.57           for months    1    to 59 ;

                   2.   $259,709.45         for months 60 to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                              NONE       PRO BONO
        Total Fees:              $6550.00           Total Paid:            $1326.00             Balance Due:            $5224.00
        Payable              $70.74         /month (Months 1      to 59 )
        Payable             $1,050.34       /month (Months 60 to 60 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        $3,500.00 plus motion to value fees ($750.00, $750.00, $500.00), Motion to Modify $525 (ECF 156 denied for failure to provide Tax
        Returns) Second Motion to Modify $525.00 for totoal of $6,550.00.
        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
         1. Creditor: Wells Fargo Bank, N.A.
              Address: P.O. Box 659558                    Arrearage/ Payoff on Petition Date   $34,335.96 per court order ECF 222
                       San Antonio, TX 78265
                                                          Arrears Payment (Cure)                       $34,335.96      /month (Months 60   to 60 )

         Last 4 Digits of
         Account No.:


LF-31 (rev. 10/3/17)                                                     Page 1 of 4
                                     Case 12-38417-LMI         Doc 287             Filed 05/31/19         Page 2 of 4
                                                                    Debtor(s): Delia C. Fiad                               Case number: 12-38417-LMI
        Other:

         ■    Real Property                                                   Check one below for Real Property:
                       Principal Residence                                           Escrow is included in the regular payments
                       Other Real Property                                     ■     The debtor(s) will pay    ■   taxes   ■   insurance directly
         Address of Collateral:
         9450 S.W. 65th Street
         Miami, FL 33173
              Personal Property/Vehicle
         Description of Collateral:
             B. VALUATION OF COLLATERAL:                    NONE
                   IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
                   SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
                   YOU PURSUANT TO BR 7004 AND LR 3015-3.
                   1. REAL PROPERTY:           NONE

         1. Creditor: Natl Cty Crd                    Value of Collateral:                 $180,000.00                         Payment
               Address: 2730 Liberty Avenue           Amount of Creditor's Lien:            $90,000.00    Total paid in plan:              $0.00
                        Pittsburgh, PA 15222

         Last 4 Digits of Account No.:                Interest Rate:        0.00%                                $0.00     /month (Months       1 to 60 )

         Real Property                                Check one below:
          ■   Principal Residence                         Escrow is included in the monthly
              Other Real Property                         mortgage payment listed in this section
                                                      ■   The debtor(s) will pay
         Address of Collateral:
         10520 S.W. 66th Terrace                                ■   taxes      ■     insurance directly
         Miami, FL 33173

         2. Creditor: Wells Fargo/Wachovia            Value of Collateral:                 $249,500.00                         Payment
                      Motgage/World Savings and
                                                      Amount of Creditor's Lien:           $214,000.00    Total paid in plan:          $287,677.56
                      Loan
               Address: Attn: Bankruptcy Dept/
                        T7419-015                     Interest Rate:        5.25%                              $1,526.10 /month (Months         1 to 59 )
                        P.O. Box 659558                                                                       $197,637.44 /month (Months       60 to 60 )
                        San Antonio, TX 78265         Check one below:
         Last 4 Digits of Account No.:       2403         Escrow is included in the monthly
                                                          mortgage payment listed in this section
         Real Property                                ■   The debtor(s) will pay
              Principal Residence                               ■   taxes      ■     insurance directly
          ■   Other Real Property
         Address of Collateral:
         9450 S.W. 65th Street
         Miami, FL 33173

                   2. VEHICLES(S):           NONE




LF-31 (rev. 10/3/17)                                                   Page 2 of 4
                                         Case 12-38417-LMI                   Doc 287           Filed 05/31/19       Page 3 of 4
                                                                                  Debtor(s): Delia C. Fiad                          Case number: 12-38417-LMI

         1. Creditor: Space Coast Credit Union                   Value of Collateral:                  $20,000.00                     Payment
              Address: 8045 N. Wickham Rd                        Amount of Creditor's Lien:            $21,335.00   Total paid in plan:       $22,633.30
                       Melbourne, FL 32940

         Last 4 Digits of Account No.: 9321                      Interest Rate:          0.00%                          $371.50     /month (Months   1 to 59 )
         VIN:                                                                                                           $714.76     /month (Months 60 to 60 )
         Description of Collateral:
         2007 Mercedes R350
         20,000.00

         Check one below:
           Claim incurred 910 days or more pre-
           petition
           Claim incurred less than 910 days pre-
           petition
                    3. PERSONAL PROPERTY:                    ■   NONE
            C. LIEN AVOIDANCE                    ■    NONE
            D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
               distribution fom the Chapter 13 Trustee.
                            NONE
                            The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s)
                            request that upon confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in
                            personam as to any codebtor(s) as to these creditors.
                       ■    Other: The Debtor is in litigation disputing foreclosure regarding this property.
                            Name of Creditor                 Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)

                       1.
            E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
               fom the Chapter 13 Trustee.
                       ■    NONE
IV.         TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
            A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                              ■   NONE
            B. INTERNAL REVENUE SERVICE:                                 NONE
              Total Due:                  $6,572.04                  Total Payment                 $6,572.04
               Payable:                $111.39          /month (Months        1       to 59 )


            C. DOMESTIC SUPPORT OBLIGATION(S):                               ■    NONE
            D. OTHER:              ■   NONE
V.          TREATMENT OF UNSECURED NONPRIORITY CREDITORS
               A. Pay              $377.78           /month (Months      1       to 59 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.           If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                         ■    NONE
              *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
              creditors pursuant to 11 U.S.C. § 1322.
VI.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
            section shall not receive a distribution from the Chapter 13 Trustee.
LF-31 (rev. 10/3/17)                                                                 Page 3 of 4
                                       Case 12-38417-LMI              Doc 287          Filed 05/31/19      Page 4 of 4
                                                                          Debtor(s): Delia C. Fiad                          Case number: 12-38417-LMI
                       ■   NONE
VII.        INCOME TAX RETURNS AND REFUNDS:                             NONE
                       ■   The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
                           annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
                           Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
                           provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
                           increases by more than 3% over the previous year’s income. [Miami cases]
VIII.       NON-STANDARD PLAN PROVISIONS                        ■   NONE


                           PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


 /s/ Delia C. Fiad                              Debtor    May 31, 2019                                               Joint Debtor
  Delia C. Fiad                                                 Date                                                                        Date




    Attorney with permission to sign on                        Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                         Page 4 of 4
